DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 1, the prior art does not disclose or render obvious a CVT hydraulic pressure control device comprising the combination of features “wherein: the pressure regulation valve is a solenoid valve; and a controller is configured to: control the pressure regulation valve and regulate the pilot pressure supplied to the switch valve based on a temperature of the oil.” In particular, many pressure regulation valves and switch valves are solenoid valves, however the pilot pressure to those acting as switch valves is not regulated based on temperature.
With reference to claim 7, the prior art does not disclose or render obvious a CVT hydraulic pressure control device comprising the combination of features “wherein the switch valve is installed between a manual valve and the friction element and configured to supply the operation pressure from the pressure regulation valve to the friction element through the manual valve operated by a transmission lever.” The prior art does not also include a manual valve in the location recited.
With reference to claim 8, the prior art does not disclose or render obvious a CVT hydraulic pressure control device comprising the combination of features “wherein the switch valve is connected to a manual valve and configured to receive the oil discharged from the friction element through the manual valve operated by a transmission lever and then discharge the received oil.” The prior art does not also include a manual valve in the location recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659